DETAILED ACTION
Status of Claims
Claims 1, 3, 8, 10, and 16 are currently amended.
Claims 2, 5-7, 9, 17, and 19-27 have been canceled.
Claims 1, 3-4, 8, 10-16, 18, and 28 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC 101
Applicant's arguments filed 01/26/2022 with respect to the 35 USC 101 rejection have been fully considered but they are not persuasive. Applicant argues that amended claim  is directed to a concrete and tangible technical solution, is integrated into practical applications, and also provides an inventive concept because the shopping cart is real, the smart shopping terminal identifies identification information with a sensor or scanning of code, that the smart shopping terminal can identify items purchased, generate a shopping list for representing items user has put into the shopping cart during the shopping process, and select same or similar products based on the updated shopping list. Examiner respectfully disagrees. First, it is not a required limitation that the shopping terminal scan/identify the information using a sensor or by scanning a code. However, the sensor/scanning of a code is recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer component or merely use a generic computer as a tool to perform an abstract idea. Additionally, there is no disclosure in the claims as to how the smart shopping terminals can determine/identify items that are purchased/put into the cart. As can be reasonably interpreted, it appears that the information/quantity of items purchased could merely be retrieving a previous purchase history/generic lookup of items in memory/storage. Examiner suggests amending this limitation (as discussed again below) to further define what Applicant is interpreting a shopping list to be, purchased items to be, and how the smart shopping terminals are “identifying” information. As written, specifying the abstract idea of forming a shopping group to send/receive shopping information with the use of smart shopping terminals merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to execution on a generic computer. As such, additional elements do not integrate the judicial exception into a practical application of the abstract idea and thus the claims are directed to an abstract idea. Under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. As such, the claims are ineligible and examiner maintains previous 35 USC 101 rejection.


35 USC 103
Applicant’s arguments with respect to claim(s) 1, 3-4, 8, 10-16, 18, and 28 have been considered but are moot. In light of current amendments, a new ground(s) of rejection is made in further view of Bueno Lobl (US 2016/0125507). Examiner notes that the claims as written do not specifically claim that the shopping list is items purchased during the shopping process. As written it appears as though the list has been generated based on previous purchase history of items from a shopping process. There is nothing to suggest that the one or more purchased items “during a shopping process” is items purchased during the current shopping process. When read in light of specification, it appears as though shopping lists are formed based on information and quantity of purchased items and then at some point during the shopping process, the items are paid for. See paragraph [0062]-[0067]. Therefore, these items have not actually been purchased during current shopping process. By definition, a shopping list is a list of purchases to be made. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner suggests amending to include limitations specifically defining what the list is, when the shopping list is made, what is a purchase, etc. to overcome the cited references.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 8, 10-16, 18, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 16, these claims recite “shopping status update information for the shopping cart corresponding to the second smart shopping terminal, wherein the shopping status update information is shopping list update information, the shopping list update information is determined according to a shopping list of the first smart shopping terminal or the second smart shopping terminal, the shopping list is generated by identifying information and quantity of one or more purchased items during a shopping process by the first smart shopping terminal or the second smart shopping terminal”. This limitation s vague and indefinite. It is un clear how there is a shopping status update information for the shopping cart of the second smart shopping terminal, but then goes on to say that the shopping status update information can be related to the first smart shopping terminal. Additionally it is unclear whether the shopping process is the current shopping process or a previous shopping process. Given that the shopping process is referring to purchased items it appears to be that it is a previous shopping process. For at least these reasons, this limitation is vague and indefinite. Claims 3-4, 8, 10-15, 18, and 28 are rejected for depending from and for failing to fix the deficiencies of claims 1 and 16.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 8, 10-16, 18, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Representative claim 1 recites the abstract idea of forming a shopping cart group to help facilitate and share shopping lists. Representative claim 1 recites the limitations of:
forming a shopping group, comprising: creating the shopping group, sending a request to join the shopping group based on identification information obtained by entering identification information, scanning and identifying the identification information, or obtaining a smart shopping list and selecting the identification information in the smart shopping  list; and receiving a response indicating whether the second shopper is to join the shopping group;
performing at least one of: sending shopping status update information for the shopping cart corresponding to the first shopper or receiving shopping status update information for the shopping cart corresponding to the second shopper, wherein the shopping status update information is shopping list update information, the shopping list update information is determined according to a shopping list which is generated by identifying information and quantity of one or more purchased items during a shopping process and performing at least one of: sending shopping status update information for the shopping cart or receiving shopping status update information for the sho9pping cart comprises: receiving second shopping list update information, sending first shopping list update information, updating the shopping lists according to the first shopping list update information and the second shopping list update information; and
determining whether the shopping lists have at least one of same or similar items; in response to determining that at least one of the same items or similar items are present int eh shopping lists, determining whether the items are available and in response to determining that the items are available, outputting a prompt indicating a presence of the same or similar items in the shopping lists.
The limitations as drafted, is a process that under its broadest reasonable interpretation covers a method of managing interactions between people. The claim encompasses a user simply forming a group with another person and receiving or transmitting generic data to the other user. The mere nominal recitation of a first/second smart shopping terminals corresponding to shopping carts does not take the clam limitation out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim recites the additional elements of a first and second smart shopping terminal corresponding to a shopping cart, potentially a sensor or scanned code, and a server to perform the steps of forming groups and sending or receiving information which is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instruction to apply the exception using a generic computer component (e.g., a smart shopping terminal). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g., the smart shopping terminals). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. For the sending or receiving limitations that was were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, and conventional activity in the field. The background does not provide any indication that the smart shopping terminals are anything other than generic off-the-shelf computer components. The Symantec, TLI, and OIP Techs. Court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Claim 16 is rejected for reciting substantially similar limitations as claim 1. 
The analysis above applies to all statutory categories of invention.  Although literally invoking a smart shopping terminal with a processor and memory, claims 15 and 28 remain only broadly and generally defined, with the claimed functionality paralleling that of method claims 1 and 16. As such, claims 15 and 28 rejected for at least similar rationale as discussed above.
Dependent Claims 3-4, 8, 10-14, and 18 do not add “significantly more” to the abstract idea. These claims at most merely further define what information may be received or sent using the smart shopping terminals, but the terminals are recited in a merely generic manner and operate using well-understood, routine, and conventional functions as was discussed above with respect to claim 1. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, 10-16, 18, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Argue et al. (US 2014/0214595) in view of Roh (US 2012/0158538), in view of LIN (US 2015/0006308), and further in view of Bueno lobl (US 2016/0125507).
Regarding Claim 1, Argue discloses A method of operating a smart shopping terminal, the method comprising: 
forming, by a first smart shopping terminal, a shopping group comprising at least the first smart shopping terminal and a second smart shopping terminal; and (Argue: see at least [0022] disclosing requesting to co-shop with another consumer, [0024], [0029], [0030] disclosing smart shopping terminals, [0073]-[0074] disclosing request to speak with and communicate wither first and second consumers, [0076] disclosing location requests)
wherein the forming comprises: creating the shopping group at the first smart shopping terminal; sending, to the second smart shopping terminal, a request for joining the shopping group; and (Argue: paragraph [0026], [0028], [0069], [0073], [0074] disclosing requests to join shopping group by linking up between first and second consumers on their terminal devices,
performing at least one of: sending, to the second smart shopping terminal, shopping status update information for the first smart shopping terminal or receiving, from the second smart shopping terminal, shopping status update information corresponding to the second smart shopping terminal (Argue: see at least paragraph [0021] disclosing updating a list, [0022] disclosing requesting to co-shop with another consumer, [0024], [0029], [0030] disclosing smart shopping terminals, [0032], [0033] disclosing each person’s shopping list information, [0049], [0064], [0068] disclosing consumer has acquired certain items, [0070], [0073]-[0074] disclosing request to speak with and communicate wither first and second consumers, [0076] disclosing location requests).

Argues does not expressly provide for the smart shopping terminal being for a shopping cart, the first smart shopping terminal corresponding to a shopping cart, and a second smart shopping terminal corresponding to another shopping cart, wherein the request for joining the shopping group is generated based on identification information of the second smart shopping terminal, wherein the identification information of the second smart shopping terminal is obtained by at least one of: entering the identification information of the second smart shopping terminal at the first smart shopping terminal; scanning and identifying the identification information of the second smart shopping terminal by the first smart shopping terminal, including by using a sensor or by scanning a code; and obtaining a smart shopping terminal list on the server, and selecting the identification information of the second smart shopping terminal in the smart shopping terminal list, receiving a response indicating whether the second smart shopping terminal is to join the shopping group, wherein the shopping status update information is shopping list update information, and the performing at least one of: sending, to the second smart shopping terminal, shopping status update information for the shopping cart corresponding to the first smart shopping terminal or receiving, from the second smart shopping terminal, shopping status update information for the shopping cart corresponding to the second smart shopping terminal comprises: receiving, from the second smart shopping terminal, second shopping list update information corresponding to the second smart shopping terminal, sending, to the second smart shopping terminal, first shopping list update information corresponding to the first smart shopping terminal, and updating the shopping lists according to the first shopping list update information and the second shopping list update information.
However, Roh discloses the smart shopping terminal being for a shopping cart, the first smart shopping terminal corresponding to a shopping cart, and a second smart shopping terminal corresponding to another shopping cart (Roh: paragraph [0015], [0022] disclosing shopping cart), wherein the request for joining the shopping group is generated based on identification information of the second smart shopping terminal (Roh: see at least paragraph [0030], [0042]), wherein the identification information of the second smart shopping terminal is obtained by at least one of: entering the identification information of the second smart shopping terminal at the first smart shopping terminal; scanning and identifying the identification information of the second smart shopping terminal by the first smart shopping terminal, including by using a sensor or by scanning a code; and obtaining a smart shopping terminal list on the server, and selecting the identification information of the second smart shopping terminal in the smart shopping terminal list (Roh: see at least paragraph [0030], [0042]), receiving a response indicating whether the second smart shopping terminal is to join the shopping group (Roh: see at least paragraph [0043] disclosing second user confirms group participation), wherein the shopping status update information is shopping list update information, and the performing at least one of: sending, to the second smart shopping terminal, shopping status update information for the shopping cart corresponding to the first smart shopping terminal or receiving, from the second smart shopping terminal, shopping status update information for the shopping cart corresponding to the second smart shopping terminal comprises: receiving, from the second smart shopping terminal, second shopping list update information corresponding to the second smart shopping terminal, sending, to the second smart shopping terminal, first shopping list update information corresponding to the first smart shopping terminal, and updating the shopping lists according to the first shopping list update information and the second shopping list update information (Roh: see at least paragraph [0024]-[0026] disclosing first and second terminal lists of product information, [0045]-[0046], [0053] disclosing shopping carts inter-exchange product list information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Argue with the shopping carts and separate list updating, as taught by Roh, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including allowing multiple people to shop together without requiring each person to own an expensive smart phone type device for shopping. See Roh: paragraph [0004].
Neither Argue nor Roh expressly provide for determining whether the shopping lists have at least one of same items or similar items; in response to determining that at least one of the same items or similar items are present in the shopping lists, determining whether the items are available from different smart shopping terminals; and in response to determining that the items are available from different smart shopping terminals, outputting a prompt indicating presence of the same or similar items in the shopping lists.
However, LIN discloses determining whether the shopping lists have at least one of same items or similar items; in response to determining that at least one of the same items or similar items are present in the shopping lists, determining whether the items are available from different smart shopping terminals; and in response to determining that the items are available from different smart shopping terminals, outputting a prompt indicating presence of the same or similar items in the shopping lists. (See at least Fig. 4 disclosing primary user and secondary user creating a shopping list that contains repeat items (e.g., primary user wants 3 of item 1 and secondary user wants 1 of item 1) and combining these repeats into a collaborative shopping list (e.g., collaborative list includes 3 of item 1) and assigning who should be in charge of shopping for each item, paragraph [0030], [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Argue/Roh with determinations of similar/same items on shopping lists, as taught by LIN, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including more efficient group shopping by allowing users to separate and collaborate about items jointly in real time. See LIN paragraph [0015]-[0017].
Neither Argue, Roh, nor Lin expressly provide for the shopping list update information is determined according to a shopping list of the first shopping terminal or the second smart shopping terminal, the shopping list is generated by identifying information and quantity of one or more purchased items during a shopping process by the first smart shopping terminal or the second smart shopping terminal.
However, Bueno Lobl discloses the shopping list update information is determined according to a shopping list of the first shopping terminal or the second smart shopping terminal, the shopping list is generated by identifying information and quantity of one or more purchased items during a shopping process by the first smart shopping terminal or the second smart shopping terminal (Bueno Lobl: see at least paragraph [0012] disclosing as items are purchased shopping list can be updated, [0013] disclosing shopping list includes prediction of items based on last shopping lists and previous sale history, [0030] disclosing shopping module analyzes purchase history of user to incorporate into shopping list shared with friends, [0046] disclosing shopping list quantities based on prior buying habits).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Argue/Roh/LIN with generated shopping list based on quantity of purchased items, as taught by Bueno Lobl, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including better predication of items on a shopping list that can be shared and updated accordingly. See Bueno Lobl: paragraph [0011]-[0013].

Regarding Claim 3, Argue, Roh, Lin, and Bueno Lobl teach or suggest all of the limitations of claim 1. Additionally, the combination discloses wherein the sending, to the second smart shopping terminal, a request for joining the shopping group comprises: sending, to a server, a request to invite the second smart shopping terminal to join the shopping group, and the receiving a response indicating whether the second smart shopping terminal is to join the shopping group comprises: receiving, from the server, a response indicating whether the second smart shopping terminal is to join the shopping group. (Argue: paragraph [0026], [0028], [0069], [0073], [0074] disclosing requests to join shopping group by linking up between first and second consumers on their terminal devices, Roh: paragraph [0015], [0022]).

Regarding Claim 4, Argue, Roh, Lin, and Bueno Lobl teach or suggest all of the limitations of claim 1. Additionally, the combination discloses wherein the forming, by a first smart shopping terminal corresponding to the shopping cart, a shopping group comprising at least the first smart shopping terminal and a second smart shopping terminal corresponding to another shopping cart comprises: receiving a request for joining a shopping group from the second smart shopping terminal or a server; and based on a user operation at the first smart shopping terminal, sending, to the second smart shopping terminal or the server, a response indicating whether the first smart shopping terminal is to join the shopping group (Roh: see at least paragraph [0029] disclosing requests from both first and second persons using their indoor transport units, [0030], [0042] disclosing first or second users requesting to form group with other user, [0043]).
Regarding Claim 8, Argue, Roh, Lin, and Bueno Lobl teach or suggest all of the limitations of claim 1. Additionally, the combination discloses receiving, from the second smart shopping terminal, a shopping list update request, determining corresponding shopping list update information according to the shopping list update request; and sending, to the second smart shopping terminal, the shopping list update information (Argue: see at least paragraph [0021] disclosing consumer updates list when item is acquired, [0024] disclosing update list, [0029], [0033], [0057], [0059], [0064] disclosing co shopping using list, [0068] disclosing updating list, [0070]; Roh: see at least paragraph [0024]-[0025] disclosing multiple lists for shopping between users in a group).

Regarding Claim 10, Argue, Roh, Lin, and Bueno Lobl teach or suggest all of the limitations of claim 1. Additionally, LIN discloses wherein the determining whether the shopping lists have at least one of same items or similar items comprises at least one of: obtaining, according to the shopping lists, item identification information of the items therein, and determining, according to the item identification information, whether the shopping lists have the same items; or obtaining, according to the shopping lists, basic item information of the items therein, wherein the basic item information comprises at least one of item name or item use, and determining, according to the basic item information, whether the shopping lists have similar items (See at least Fig. 4 disclosing primary user and secondary user creating a shopping list that contains repeat items (e.g., primary user wants 3 of item 1 and secondary user wants 1 of item 1) and combining these repeats into a collaborative shopping list (e.g., collaborative list includes 3 of item 1) and assigning who should be in charge of shopping for each item, paragraph [0030], [0031]).

Regarding Claim 11, Argue, Roh, Lin, and Bueno Lobl teach or suggest all of the limitations of claim 1. Additionally, the combination discloses the combination discloses wherein the shopping status update information is geographic location update information, and the performing at least one of: sending, to the second smart shopping terminal, shopping status update information for the shopping cart corresponding to the first smart shopping terminal or receiving, from the second smart shopping terminal, shopping status update information for the shopping cart corresponding to the second smart shopping terminal comprises: receiving, from the second smart shopping terminal, second geographic location update information corresponding to the second smart shopping terminal, sending, to the second smart shopping terminal, first geographic location update information corresponding to the first smart shopping terminal, and outputting, according to the first geographic location update information and the second geographic location update information, indication information indicating a geographical location of the second smart shopping terminal relative to the first smart shopping terminal (Argue: see at least paragraph [0023] disclosing continuously updating consumer’s position and requesting location of consumers, [0026] disclosing viewable map of location of one or both consumers, [0048]-[0049], [0076], [0079] disclosing outputting locations; Roh: paragraph [0015], [0022] disclosing shopping cart).

Regarding Claim 12, Argue, Roh, Lin, and Bueno Lobl teach or suggest all of the limitations of claim 1. Additionally, LIN discloses wherein the shopping status update information is payment list update information, and the performing at least one of: sending, to the second smart shopping terminal, shopping status update information for the shopping cart corresponding to the first smart shopping terminal and/or receiving, from the second smart shopping terminal, shopping status update information for the shopping cart corresponding to the second smart shopping terminal further comprises: receiving, from the second smart shopping terminal, second payment list update information corresponding to the second smart shopping terminal; sending, to the second smart shopping terminal, first payment list update information corresponding to the first smart shopping terminal; and updating payment lists based at least on the first payment list update information and the second payment list update information (See at least Fig. 5 disclosing itemized shopping cart between secondary user and primary user, what they have acquired and letting either user “self-checkout” all the items in order to complete purchase, paragraph [0032] disclosing primary user and secondary user add items to shopping cart and prices are automatically computed, then primary user can choose to end the collaborative shopping by initiating self-checkout by clicking on self-checkout, [0036], [0043], [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Argue/Roh with the payment, as taught by LIN, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including reducing shopping time by not making every group member wait in line to checkout. See at least paragraph [0017], [0044].

Regarding Claim 13, Argue, Roh, Lin, and Bueno Lobl teach or suggest all of the limitations of claim 12. Additionally, LIN discloses making payment based on the payment lists (See at least Fig. 5 disclosing itemized shopping cart between secondary user and primary user, what they have acquired and letting either user “self-checkout” all the items in order to complete purchase, paragraph [0032] disclosing primary user and secondary user add items to shopping cart and prices are automatically computed, then primary user can choose to end the collaborative shopping by initiating self-checkout by clicking on self-checkout, [0036], [0043], [0044]).

Regarding Claim 14, Argue, Roh, Lin, and Bueno Lobl teach or suggest all of the limitations of claim 13. Additionally, LIN discloses at least one of: releasing or exiting the shopping group after the payment is completed at the first smart shopping terminal; or releasing or exiting the shopping group in response to receiving, from the second smart shopping terminal, a message indicating that the payment has been completed (See at least Fig. 5 disclosing itemized shopping cart between secondary user and primary user, what they have acquired and letting either user “self-checkout” all the items in order to complete purchase, paragraph [0032] disclosing primary user and secondary user add items to shopping cart and prices are automatically computed, then primary user can choose to end the collaborative shopping by initiating self-checkout by clicking on self-checkout, [0036], [0043], [0044]).

Regarding Claim 15, Argue, Roh, Lin, and Bueno Lobl teach or suggest all of the limitations of claim 1. Additionally, Argue and Roh discloses A smart shopping terminal for a shopping cart, the smart shopping terminal comprising: a processor; and a memory communicatively coupled to the processor, the memory storing instructions executable by the processor, the instructions, when executed by the processor, causing the processor to perform the method of claim 1. (Argue: see at least paragraph [0035], [0055]; Roh: paragraph [0015], [0022]).

Claims 16, 18, and 28: These claims are rejected for substantially similar reasons as claims 1, 3-4, 8, and 10-15 under 35 USC 103 as being unpatentable over Argue in view of Roh in view of Lin, and further in view of Bueno Lobl for reciting substantially similar limitations as claims 1, 3-4, 8, and 10-15.

Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
NPL “Developing a Multitasking Shopping Trolley Based On RFID Technology” (Kamble, S., Meshram, S., Thokal, R., Gakre R., Developing a Multitasking Shopping Trolley Based On RFID Technology, January 2014, International Journal of Soft Computing and Engineering, Vol 3, Issue 6, pp. 179-183.) disclosing smart shopping carts that can identify items placed inside cart for purchase and keep shopping list tab going with pricing.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625